                                             Case 4:20-cv-03783-DMR Document 4 Filed 08/31/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5                                      UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8        TINA M. PALAGI,                                    Case No. 20-cv-03783-DMR (PR)
                                                            Petitioner,                        ORDER TO SHOW CAUSE
                                   9
                                                     v.
                                  10

                                  11        W. Z. JENKINS, Warden,
                                                            Respondent.
                                  12
Northern District of California
 United States District Court




                                  13            Petitioner, a federal prisoner incarcerated at the Federal Correctional Institution - Dublin

                                  14   Satellite Prison Camp, has filed a pro se petition for a writ of habeas corpus under 28 U.S.C.

                                  15   § 2241.1 Dkt. 1. Petitioner has also paid the full filing fee. Id. This action has been assigned to

                                  16   the undersigned Magistrate Judge. Dkt. 2.

                                  17            Pursuant to 28 U.S.C. § 636(c), with written consent of all parties, a magistrate judge may

                                  18   conduct all proceedings in a case, including entry of judgment. Appeal will be directly to the

                                  19   United States Court of Appeals for the Ninth Circuit. See 28 U.S.C. § 636(c)(3).

                                  20            On June 19, 2020, Petitioner consented to magistrate judge jurisdiction in this matter. Dkt.

                                  21   3.

                                  22            It does not appear from the face of the petition that it is without merit. Good cause

                                  23   appearing, the court hereby issues the following orders:

                                  24            1.        The Clerk of the Court shall serve electronically a Magistrate Judge jurisdiction

                                  25   consent form, a copy of this order upon the Respondent and Respondent’s attorney, the United

                                  26
                                  27            1
                                                 As Petitioner is incarcerated within the Northern District of California and her petition
                                  28   challenges the execution of her federal sentence, venue is proper in this district. See Dunne v.
                                       Henman, 875 F.2d 244, 249-50 (9th Cir. 1989).
                                           Case 4:20-cv-03783-DMR Document 4 Filed 08/31/20 Page 2 of 3




                                   1   States Attorney for the Northern District of California, at the following email addresses:

                                   2   (1) usacan.ecf@usdoj.gov; (2) sara.winslow@usdoj.gov; and (3) kathy.terry@usdoj.gov. The

                                   3   petition and the exhibits thereto are available via the Electronic Case Filing System for the

                                   4   Northern District of California. The Clerk shall serve by mail a copy of this order on Petitioner.

                                   5            2.    Within twenty-eight (28) days of the issuance of this Order, Respondent shall

                                   6   complete and file the Magistrate Judge jurisdiction consent form to indicate whether Respondent

                                   7   consents or declines to proceed before the assigned Magistrate Judge. Respondent is free to

                                   8   withhold consent without adverse consequences. If Respondent consents to a Magistrate Judge’s

                                   9   jurisdiction, this case will be handled by the undersigned Magistrate Judge. If Respondent

                                  10   declines, the case will be reassigned to a District Judge. Whether Respondent consents or declines

                                  11   to proceed before the assigned Magistrate Judge, the parties shall abide by the briefing schedule

                                  12   below.
Northern District of California
 United States District Court




                                  13            3.    Respondent shall file with the court and serve on Petitioner, within sixty (60) days

                                  14   of the date this Order is filed, an answer to this petition, showing cause why a writ of habeas

                                  15   corpus should not be granted based on Petitioner’s cognizable claims. Respondent shall file with

                                  16   the answer and serve on Petitioner a copy of all exhibits that are relevant to a determination of the

                                  17   issues presented by the petition.

                                  18            4.    If Petitioner wishes to respond to the Answer, Petitioner shall do so by filing a

                                  19   Traverse with the court and serving it on Respondent within twenty-eight (28) days of

                                  20   Petitioner’s receipt of the Answer. Should Petitioner fail to do so, the petition will be deemed

                                  21   submitted and ready for decision twenty-eight (28) days after the date Petitioner is served with

                                  22   Respondent’s Answer.

                                  23            5.    Respondent may file with this court and serve upon Petitioner, within sixty (60)

                                  24   days of the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an

                                  25   Answer, as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                  26   2254 Cases. If Respondent files a motion to dismiss, Petitioner shall file with the court and serve

                                  27   on Respondent an opposition or statement of non-opposition to the motion within twenty-eight

                                  28   (28) days of receipt of the motion, and Respondent shall file with the court and serve on Petitioner
                                                                                         2
                                           Case 4:20-cv-03783-DMR Document 4 Filed 08/31/20 Page 3 of 3




                                   1   a reply within fourteen (14) days of receipt of any opposition.

                                   2          6.      It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the

                                   3   court and Respondent informed of any change of address and must comply with the court’s orders

                                   4   in a timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro se

                                   5   whose address changes while an action is pending must promptly file a notice of change of

                                   6   address specifying the new address. See L.R. 3-11(a). The court may dismiss a pro se action

                                   7   without prejudice when: (1) mail directed to the pro se party by the court has been returned to the

                                   8   court as not deliverable, and (2) the court fails to receive within sixty days of this return a written

                                   9   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also

                                  10   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  11   Petitioner must also serve on Respondent’s counsel all communications with the court by mailing

                                  12   a true copy of the document to Respondent’s counsel.
Northern District of California
 United States District Court




                                  13          7.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  14   granted provided they are filed on or before the deadline they seek to extend.

                                  15          IT IS SO ORDERED.

                                  16   Dated: August 31, 2020

                                  17

                                  18
                                                                                                      DONNA M. RYU
                                  19                                                                  United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          3
